Extended Opinion by Judge Hobson on Petition eoe Rehearing, March 24,1908.
Since the opinion was delivered, oral argument has been had upon the petition for rehearing, and we have again carefully considered the question raised. It is insisted for the appellant that the annual salary provided by section 132, Ky. Stats., 1903, covers only the services required of the county attorney absolutely by the preceding sections without any direction from the county or fiscal court, but that it does not include services which are only to be rendered .by him when directed by the county or fiscal court. We can not concur in this construction of the’ statute.. Sections 126, 127, 128, 129, 130 and 131 prescribe the duties of the county attorney; and section. 132, which immediately follows, prescribes his compensation. We think this must necessarily include his compensation for all services required of him by the preceding sections, where other compensation is not allowed therefor. We can not see how it can include part of the services rendered under section 127, and not include the others; there being nothing in'the statute to justify the court in making a distinction. All the services rendered under section 127'must stand alike; there being nothing in the statute to show the contrary. Not only so, but the words of the statute refute the idea that an employment of the county attorney is contemplated by *540that ■ section. The language of the- section is that, “when so directed by the county or .fiscal- court,” he shall institute or defend actions and proceedings of every character before any of the courts 'of the Commonwealth in which the county is interested. .The statute makes it his duty to institute .or defend the actions- when directed by the county or fiscal court. It leaves him no discretion. If an employment had been contemplated, he would not be required to act unless the proposed compensation was satisfactory to him. If the statute had contemplated an employment of the county attorney, the word- “.employed” would have been- used, instead of the word ‘ ‘ directed. ’ ’ The county court is without áuthority, except in a very limited degree, to make contracts for the county; but by the terms of this statute it is- the. duty of the county attorney to attend to. any action when directed by the county-court. .This shows that the Legislature, did not have in mind an employment of. the county attorney, and that it contemplated that.such services as he rendered when directed, by the-county court should be included in his official duties and covered by his annual salary.. Where by statute duties are imposed upon the county attorney, and compensation by way of commissions or otherwise is provided-by the statute, he is .entitled to. such compensation in addition to his salary allowed by the fiscal court under section 132, Ky. Stats., 1903. - The. salary named in that section only covers the services required of .the county attorney by law, and for which no other compensation, is provided.
It is also insisted for appellant that -the. annual salary provided for. by section 132 need not necessarily be -a fixed.sum, but may. be made to depend upon contingent fees. The word ‘i salary ’ ’ may be. defined gen*541erally as a feed -animal or periodical payment for services, depending upon the time, and not upon the amount of the services rendered. 24 Am. & Eng. Ency., 1015. It is true that sometimes, to give a statute effect, the word will- be given a broader construction ; but this will not be done where the language of the statute forbids this construction. Section 132, Ky. Stats., 1903, not only provides that the county attorney shall be allowed -annually a reasonable salary, but it adds, “to be paid out of the. county levy.” Claims against the county are allowed by the fiscal court and are payable out of the county, levy. To make an allowance payable out of the county levy must necessarily mean that a certain sum is to be allowed,- so that the county treasurer will have a definite order of the fiscal court to direct him in the payment of the claim. By. section 1072, Ky. Stats., 1903, the county judge shall receive an annual salary, payable in quarterly installments by the county. Manifestly this refers to a certain sum, to be allowed by the fiscal court and paid quarterly. While the allowance to the county attorney is not required to be paid quarterly, the sense is evidently the same. .The salary of the county attorney is a part of the current expenses of the.county, and must be paid, like other current expenses, out of the general fund provided for that purpose. It can not be paid by way of contingent fees .out of other funds. Nor is it contemplated by the statute that the salary of the county attorney shall be contingent, and mot feed by the fiscal court.
In the case at bar, appellant.’s salary had not been feed before his election. After his election the fiscal court made the two orders quoted in the opinion. If it was the intention of the fiscal court by these two orders to fix his salary, and if the annual salary was feed lower than it would have been but for the pre*542vious order allowing him contingent compensation in certain eases, a case, of mutual mistake is presented, and. the fiscal court may in its discretion, when it sets aside the order as to the attorney’s contingent compensation, make an order fixing the annual salary for all of the attorney’s services at such a sum as it deems just. We do not determine that the fiscal court did make a mistake. We only determine that i'f it did make a. mistake, and if it desires, to correct this mistake it may correct it, as .any other mistake may be- corrected, by making now an order for snch an annual salary as it deems just to cover all of the attorney’s services.
The petition for rehearing is overruled, hut the opinion is extended as above indicated.